Citation Nr: 1143578	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-19 261	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether a VA Form 9 (Appeal to the Board of Veteran's Appeals), received on October 31, 2007, was timely (and, if so, whether ratings in excess of 10 percent for a low back disability and a left shoulder disability, each, are warranted).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to May 1972, from February 1980 to February 1988, and from January 1996 to January 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decisional letter of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that determined that the VA Form 9, Substantive Appeal, received on October 31, 2007, was not timely filed.  In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The matters of the ratings assigned for the Veteran's low back and left shoulder disabilities are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. On January 25, 2006, the RO mailed notification to the Veteran of its January 2006 rating decision that denied a rating in excess of 10 percent for his low back disability and proposed a reduction in the rating for his left shoulder disability from 20 to 10 percent.

2. A notice of disagreement (NOD) challenging the denial of an increased rating for the Veteran's low back disability and the proposed reduction for his left shoulder disability was received in March 2006.

3. On April 13, 2006, the RO mailed notification to the Veteran of its April 2006 rating decision that implemented the reduction in the rating for his left shoulder disability from 20 percent to 10 percent, effective July 1, 2006.

4. An NOD challenging the reduction of the rating assigned for the Veteran's left shoulder disability was received in July 2006.
5. A statement of the case (SOC) addressing the matters of the ratings assigned for the Veteran's low back and left shoulder disabilities was issued by the RO on August 20, 2007; it was accompanied by a letter explaining the Veteran's appellate rights and responsibilities.

6. A VA Form 9, Substantive Appeal, signed by the Veteran on October 12, 2007, was received by the RO on October 31, 2007.

7. At the September 2011 Travel Board hearing, the Veteran presented credible testimony describing how he timely submitted a substantive appeal in the matters at hand.


CONCLUSION OF LAW

The Veteran's Substantive Appeal as to the January 2006 and April 2006 rating decisions in the matters of the ratings for the his low back and left shoulder disabilities may be accepted as timely.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109(b), 19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 20.303 20.305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.



B. Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely filed NOD in writing and completed, after an SOC has been furnished, by a timely filed Substantive Appeal.  The Substantive Appeal can be set forth on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to errors of fact or law made by the RO.  38 C.F.R. §§ 20.200, 20.201, and 20.202.

The NOD and the Substantive Appeal must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the benefit being sought is granted in full.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The SOC is to be mailed to the claimant at his or her most recent address of record, with a copy provided to the claimant's representative, if any.  38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a Substantive Appeal.  To be considered timely, the Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.  38 U.S.C.A. § 20.302(b).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(a), (b).

Additionally, an extension of time for filing a Substantive Appeal may be granted on motion filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303.  If the claimant fails to file a Substantive Appeal in a timely manner, and fails to timely request an extension of time, he or she "is statutorily barred from appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

On January 25, 2006, the Veteran was notified of an unfavorable rating decision denying an increased rating for his low back disability and proposing to reduce the rating assigned for his left shoulder disability.  An NOD challenging the denial of an increased rating and the proposed rating reduction was received in March 2006.  On April 13, 2006, the Veteran was notified that the reduction of the rating for his left shoulder disability had been implemented and would be effective July 1, 2006.  An NOD challenging the implemented rating reduction was received in July 2006.  Following the receipt of additional evidence, the matters were readjudicated and an SOC was mailed to the Veteran on August 20, 2007, along with a cover letter explaining his appellate rights and responsibilities.

On October 31, 2007, the RO received from the Veteran a VA Form 9, Substantive Appeal, signed on October 12, 2007.  The RO subsequently notified the Veteran in November 2007 that his Substantive Appeal, received on October 31, 2007, was untimely.  The present appeal arises from that determination.

As was noted, the Veteran's Substantive Appeal was not received until October 31, 2007, and there is no document from him in the file received on or before October 20, 2007, that could be construed as a Substantive Appeal as defined in 38 C.F.R. § 20.202, or as a request for an extension under 38 C.F.R. § 20.303.  

In the Veteran's March 2008 NOD, he contests that his Substantive Appeal was not timely filed and asserts that he hand delivered the form to the RO's mailroom.  By dropping the form in one of the mail slots there, he presumed that it would be processed in a timely manner.  At the September 2011 Travel Board hearing, he testified to the same.  

In Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the 60-day period to file a Substantive Appeal in a claim for VA benefits is not a jurisdictional bar to the Board's adjudication of a matter, and that VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.

After reviewing the Veteran's statements and testimony in conjunction with the evidence contained in the claims file, the Board finds his explanation to be reasonable, plausible, and persuasive.  The Board finds no reason to question his sincerity or his credibility in his assertions that he hand-delivered his Substantive Appeal to the RO's mailroom prior to the filing deadline.  Therefore, the Board concludes that the Substantive Appeal should be accepted as adequate and timely.  In this regard the Board notes that the Veteran's prior NODs were submitted well within the specified time limits for doing so, and that his Substantive Appeal (which reflects a signature date that falls within the specified time limit) was date-stamped received only 11 days after the filing deadline.  This reflects a continuing pursuit of his appeal, and does not suggest an intent to abandon his claim by not filing a Substantive Appeal.  [The Board notes that it is not beyond the realm of possibility that correspondence dropped in an RO mail slot may have languished for a period of time before being date-stamped.]

Accordingly, the Board finds that the Veteran's Substantive Appeal was timely filed, thereby perfecting his appeal of the ratings assigned for his low back disability and left shoulder disability.  38 C.F.R. § 20.101.


ORDER

The appeal to establish that a Substantive Appeal of the January 2006 and April 2006 rating decisions was timely filed is granted.  


REMAND

As the decision above recognizes as timely the Veteran's Substantive Appeal of the January 2006 and April 2006 rating decisions, those matters remain on appeal.  
During the pendency of the appeal, the RO adjudicated anew the matter of whether the Veteran warranted a rating in excess of 10 percent for both his low back disability and his left shoulder disability.  Additional evidence was received and considered as part of such claims; however, it has not been considered in conjunction with the appeals stemming from his October 2005 claim for an increased rating.  Under 38 C.F.R. § 19.37, evidence received by the agency of original jurisdiction (AOJ) prior to transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, unless the additional evidence is duplicative of evidence previously considered or is not relevant to the issues on appeal.

Furthermore, the Court has held that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  Thus, it is necessary to obtain records of any treatment the Veteran received for his low back and left shoulder disabilities during the appeal period (those not already associated with the claims file).  

Finally, regarding the matter of the rating assigned for the Veteran's left shoulder disability, the Board observes that his appeal challenges not only the current rating assigned, but also the propriety of the reduction of the rating from 20 to 10 percent, and that both matters addressed when the claim is readjudicated. 

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his low back and left shoulder disabilities, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete clinical records of all such treatment and evaluation from the identified providers.
2. 	The RO should then review the claims file (to specifically include an initial review of the evidence received since the August 2007 SOC) and then fully develop (to include arranging for new examinations, if necessary) and readjudicate the propriety of the rating reduction for the Veteran's left shoulder disability, and the matters of the ratings assigned for his low back disability and left shoulder disability.  If any of these matters remain denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


